       Case 4:19-cv-00226 Document 21 Filed on 05/06/19 in TXSD Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DWIGHT RUSSELL, JOHNNIE PIERSON,                 §
and JOSEPH ORTUNO, on behalf of                  §
themselves and all others similarly situated,    §
                                                 §
                              Plaintiffs,        §
                                                 §
v.                                               §           CIVIL ACTION NO. 4:19-cv-00226
                                                 §           (Class Action)
                                                 §
HARRIS COUNTY, TEXAS, and                        §
SHERIFF ED GONZALEZ,                             §
                                                 §
                              Defendants.        §

     PLAINTIFFS’ UNOPPOSED MOTION TO WITHDRAW NATALIA CORNELIO AS
                          ATTORNEY OF RECORD

        Plaintiffs respectfully move to withdraw Natalia Cornelio as an attorney of record in this

case. Ms. Cornelio will be ending her employment with the Texas Civil Rights Project (TCRP).

Her withdrawal will not cause undue delay and will not adversely affect the interests of

Plaintiffs. Plaintiffs will continue to be represented by Neal Manne, Joe Grinstein, Lexie White

(Susman Godfrey LLP), Alex Karakstanis, Elizabeth Rossi (Civil Rights Corp), and Meagan

Harding (TCRP). Defendants are unopposed to this request.


        For these reasons, Plaintiffs respectfully request leave to withdraw Natalia Cornelio as

counsel in this case.


Dated: May 6, 2019




                                                             Respectfully Submitted,
                                                             /s/ Natalia Cornelio____
                                                             NATALIA CORNELIO
Case 4:19-cv-00226 Document 21 Filed on 05/06/19 in TXSD Page 2 of 3



                                          Texas Bar No. 24112895
                                          Southern District No. 1278866
                                          MEAGAN HARDING
                                          Texas Bar No. 24080179
                                          TEXAS CIVIL RIGHTS PROJECT
                                          405 Main St, Suite 716
                                          Houston, Texas 77002
                                          Tel: (832) 767-3650
                                          Fax: (832) 554-9981
                                          natalia@texascivilrightsproject.org
                                          meagan@texascivilrightsproject.org

                                          Neal S. Manne
                                          State Bar No. 12937980
                                          Lexie G. White
                                          State Bar No. 24048876
                                          Joseph S. Grinstein
                                          State Bar No. 24002188
                                          Elizabeth Hadaway
                                          State Bar No. 24109962
                                          SUSMAN GODFREY L.L.P.
                                          1000 Louisiana Street, Suite 5100
                                          Houston, TX 77002
                                          Phone: (713) 651-9366
                                          nmanne@susmangodfrey.com
                                          lwhite@susmangodfrey.com
                                          jgrinstein@susmangodfrey.com
                                          ehadaway@susmangodfrey.com


                                          Alex Karakatsanis
                                          D.C. Bar No. 999294
                                          Elizabeth Rossi
                                          D.C. Bar No. 1500502
                                          CIVIL RIGHTS CORPS
                                          910 17th Street NW, Suite 200
                                          Washington, DC 20006
                                          Phone: (202) 599-0953
                                          Fax: (202) 609-8030
                                          alec@civilrightscorps.org
                                          elizabeth@civilrightscorps.org
      Case 4:19-cv-00226 Document 21 Filed on 05/06/19 in TXSD Page 3 of 3



                             CERTIFICATE OF CONFERENCE

        I certify that I have conferred with Defendants’ counsel and that the County and the
Sheriff are unopposed to this request.


                                                 /s/ Natalia Cornelio
                                                  Natalia Cornelio

                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served on all counsel of
record on May 6, 2019, through the Electronic Case File System of the Southern District of
Texas.


                                             /s/ Natalia Cornelio
                                             Natalia Cornelio
